Citation Nr: 0841659	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for hemorrhoids.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

A review of the record raises the issue of service connection 
for tinnitus.  The veteran contends in many of his 
submissions and in his May 2008 testimony that he has ringing 
in his ears.  An April 2008 private audiogram and June 2008 
VA examination report both show that the veteran had a 
diagnosis of tinnitus.  The VA examiner stated that "the 
veteran's description of the military service noise exposure 
and blast exposure incidents were sufficient to cause the 
onset of bilateral tinnitus on an at least as likely as not 
basis."  The issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this issue is 
referred to the RO for appropriate consideration.  

The reopened claim for service connection for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied a 
claim for service connection for hemorrhoids.

2.  Evidence received since the February 2003 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hemorrhoids.

3.  An unappealed February 2003 rating decision denied a 
claim for service connection for bilateral hearing loss.

4.  Evidence received since the February 2003 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral hearing loss. 

5.  Bilateral hearing loss is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for hemorrhoids.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).

2.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran's claims for service connection for hemorrhoids 
and bilateral hearing loss were originally denied by the RO 
in a February 2003 unappealed rating decision.  In September 
2004 the veteran submitted a request to reopen his claims for 
service connection for hemorrhoids and for bilateral hearing 
loss.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 


The RO reopened and denied the claim for service connection 
for hemorrhoids in the March 2005 rating decision that is the 
subject of this appeal, and it appears that the RO reopened 
and denied the claim for service connection for bilateral 
hearing loss in the September 2008 supplemental statement of 
the case.  While the RO has adjudicated the issues on a de 
novo basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claims for entitlement 
to service connection for hemorrhoids and bilateral hearing 
loss.   Insofar as the veteran's claims have been reopened, 
the veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The evidence of record prior to the February 2003 final 
rating decision did not include any evidence that showed the 
veteran suffered from current hearing loss or that the 
veteran showed a continuity of symptomatology for 
hemorrhoids.  

The newly submitted evidence includes an April 2008 private 
audiogram and June 2008 VA examination report showing the 
veteran currently suffers from hearing loss, as well as 
testimony from the veteran's May 2008 hearing regarding a 
continuity of symptomatology for hemorrhoids.  

Since the newly received records show that the veteran meets 
the criteria for current bilateral hearing loss, and the 
veteran has testified to a continuity of symptomatology for 
hemorrhoids, neither of which was shown by the evidence prior 
to February 2003, this evidence is material to the veteran's 
claim.  Therefore, the evidence is both new and material, and 
the veteran's claims for service connection for hemorrhoids 
and for bilateral hearing loss are reopened.

Service connection for bilateral hearing loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise in service without ear protection.  

The veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was Engineering Construction Unit Commander.  
The veteran claims he was exposed to noise by quarry blasts 
near his compound in Vietnam, as well as being exposed to M60 
machine gun fire on his jeep.  He contends he was also 
exposed to machine gun fire from control towers near his 
perimeter and noise from heavy machinery, which was extremely 
loud.  Thus, there is an indication that the veteran had 
exposure to loud noises in service.  

Service treatment records show that the veteran displayed 
hearing within normal limits bilaterally at the time of his 
induction examination in October 1968.  A military physical 
examination audiogram from February 1972 shows low frequency 
hearing loss noted for both ears.  Another military physical 
examination audiogram from April 1972 shows the veteran's 
hearing within normal limits bilaterally, with no hearing 
loss noted.  

An April 2008 private audiogram contains a diagnosis of 
moderate high frequency hearing loss and notes a history of 
noise exposure in the military.  There is no etiology of the 
veteran's bilateral hearing loss provided in this record, 
however.

A June 2008 VA audiological examination was conducted in 
response to the veteran's claim of service connection for 
hearing loss.  The audiogram shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
40
35
LEFT
5
15
55
55
50

Speech recognition was 68 percent in the right ear and 72 
percent in the left ear.  The VA examiner diagnosed bilateral 
hearing loss, with a subjective factor of complaints of 
difficulty hearing and an objective factor of audiometric 
evaluation.  

Since the veteran had an auditory threshold of 40 decibels or 
higher at any of the designated frequencies, since he had at 
least three auditory thresholds of 26 decibels or higher at 
the designated frequencies, and since the veteran's speech 
recognition scores are less than 94 percent, the veteran has 
bilateral hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385.

The examiner opined that the veteran's bilateral hearing loss 
was not related to in-service noise exposure because a review 
of exit audiometric tests does not demonstrate any noise 
induced component to the hearing loss in either ear.  The 
examiner added in an addendum that the veteran's pattern of 
hearing loss is not consistent with noise blast exposure.  

During his May 2008 hearing, the veteran reported that his 
compound in Vietnam was near a quarry.  After blasting at the 
quarry, he developed an extreme ringing in his ears.  The 
veteran also testified that he was exposed to M60 gunfire 
from a machine gun mounted on his jeep and machine gun fire 
from the control towers on his perimeter.  There was no 
hearing protection used during this time and the veteran was 
also exposed to loud noise from the heavy machinery he was 
responsible for as an engineering construction officer.  

The Board acknowledges, and has no reason to doubt, that the 
veteran was exposed to acoustic trauma in service, and that 
he believes this exposure caused his hearing loss.  However, 
while the veteran has stated his belief that his exposure to 
noise during military service caused his current bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The record contains no medical evidence linking the veteran's 
bilateral hearing loss to his military service.  Not only is 
there no medical evidence in support of the veteran's claim, 
but there is also medical evidence against the veteran's 
claim.  As noted above, in June 2008 a VA physician opined 
that the veteran's bilateral hearing loss was unrelated to 
his military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  Consequently, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for bilateral hearing loss must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In December 2004, prior to the issuance of the rating 
decision that is the subject of this appeal, the veteran was 
advised of the previous denials of service connection and the 
basis for that denial, as well as of the requirement that he 
submit new and material evidence showing that this condition 
was incurred in or aggravated by service, that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. 
at 10 (2006).  A March 2006 letter informed the veteran of 
the type of evidence necessary to establish disability 
ratings and effective dates in compliance with Dingess, 
supra.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records.  The 
veteran also submitted private medical records.  The veteran 
was given a VA examination with medical opinion in connection 
with the claim.  The veteran testified before the undersigned 
at a travel board hearing.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

New and material evidence having been submitted, the claim 
for service connection for hemorrhoids is reopened.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is denied.


REMAND

Medical treatment records from the veteran's Army Reserve 
service are not included in the veteran's claims file and do 
not appear to have been requested.  These records must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).  There should also be 
an attempt made to secure the results of a physical 
examination the veteran contends he underwent before he was 
denied entry to the Washington State National Guard.

Service treatment records show that the veteran was treated 
for anal bleeding in February 1972.  His separation report of 
medical history contains a notation of hemorrhoid pain and 
blood.  A private February 2003 treatment record shows the 
veteran has a diagnosis of internal hemorrhoids.  

The veteran testified in May 2008 that he ever since he got 
out of service he has experienced rectal discomfort and pain, 
and has basically been treating it himself over the years.  
He experiences periodic flare-ups of pain of 10 out of 10 on 
the pain scale.  The veteran also indicated that the problem 
really began flaring up when he was in the Army Reserves from 
1974 to 1978.  In addition, in his submissions and testimony 
he has indicated that due to his disabilities, he was denied 
entrance to the Washington State National Guard sometime in 
1988 to 1990.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's service treatment records document that the 
veteran experienced anal bleeding and hemorrhoid-like 
symptoms while in service and the veteran is competent to 
attest that he has been suffering from painful flare-ups ever 
since service.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether his current hemorrhoid disability is 
related to his military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
steps to secure the appellant's Army 
Reserve medical records from his service 
in 1974 to 1978 or alternative records for 
the veteran through official channels or 
any other appropriate source, including 
the appellant.  Any and all records 
obtained should be associated with the 
claims file.  If there are no records, the 
RO should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.


2.  The AMC/RO should take appropriate 
steps to secure the appellant's claimed 
military physical when trying to join the 
Washington State National Guard at some 
time between 1988 and 1989.  The AMC/RO 
should contact the veteran to clarify the 
exact dates when believes this physical 
took place.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

3.  When the above has been completed, 
schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any hemorrhoid disability.  
With respect to any such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any hemorrhoid 
disability is medically related to the 
veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions.

4.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


